                                             Case 1:18-cr-00251-BAH Document 96-2 Filed 07/29/21 Page 1 of 1                                        Ex. 2
Sentence Imposed Relative to Guideline Range
Fiscal Year 2015,2016,2017,2018,2019,2020

                         2015                            2016                            2017                 2018               2019                 2020
Sentence                        N        %                      N       %                       N        %           N      %           N      %             N      %
Range
Grand                          72 100.0%                      53 100.0%                       46 100.0%          51 100.0%          55 100.0%            39 100.0%
Total
Within                         19   26.4%                     14    26.4%                     17    37.0%        22      43.1%      18      32.7%        12      30.8%
Range
Upward                          -                               1    1.9%                       -                    -                  -                    -
Departure
§5K1.1                         25   34.7%                     17    32.1%                       9   19.6%            9   17.6%      10      18.2%            9   23.1%
Substantial
Assistance
Downward                        1     1.4%                      3    5.7%                       5   10.9%            -                  2   3.6%             2   5.1%
Departure
Govt
Motion
Non-Govt                        9   12.5%                       4    7.5%                       1      2.2%          2   3.9%           6   10.9%            3   7.7%
Downward
Departure
Upward                          -                               1    1.9%                       -                    -                  -                    -
Variance
Downward                        3     4.2%                      2    3.8%                       1      2.2%          1   2.0%           6   10.9%            2   5.1%
Variance
Govt
Motion
Non-Govt                       15   20.8%                     11    20.8%                     13    28.3%        17      33.3%      13      23.6%        11      28.2%
Downward
Variance




  FILTER:
   Fiscal Year: 2015,2016,2017,2018,2019,2020; Crime Type: Fraud/Theft/Embezzlement,Money
  Laundering; Guideline: All Circuit: DC Circuit; State: District of Columbia; District: District of
  Columbia; Race: All; Gender: All; Age: All; Citizenship: All; Education: All

   SOURCE: This was produced using the U.S. Sentencing Commission's Interactive Data Analyzer
  (IDA)
   (https://ida.ussc.gov).
